DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on December 15, 2021.

Reason for Allowance

Claims 14-15 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 14, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 14, comprising limitations: a plurality of door locks wherein the door locks comprise a locking post oriented along a vertical axis which extends from an upper position to a lower locked position wherein the locking post locks by insertion of the locking post in a floor mounted component in the floor; a communication element for each of the plurality of door locks transmitting an electronic signal indicating if each door is locked or unlocked, wherein each communication element has a unique identification name or number; an indicator on each of the plurality of door locks to indicate if each of the door locks is locked or unlocked; and a device which receives each of the communication elements signal and produces a list of the status of each 

As to claim 15 directly/indirectly depend from allowed claim 14 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
U.S. Publication No. 2009/0322473 A1 of Aliferis et al, discloses a remote controlled deadbolt door locking system (the "unit") is designed to be an add-on safety mechanism for existing entry doors. The unit is designed to be mounted onto the bottom corner of a door, where in the engaged position, it prevents said door from being opened even if the main lock has been tampered with. The unit makes use of a small DC electric motor to move a steel shaft in the vertical direction into a steel bushing that is mounted into a drilled hole in the floor directly in front of the door and under the unit. The unit is mounted onto the door with four carriage bolts through the door, and a mounting plate from the outside of the door, through four matching holes in the unit 
U.S. Publication No. 2017/0132859 A1 of Troncoso, discloses a method is presented for a physical access control system which eliminates the major head end components including the immediate network switch, the access control enclosure, the access control expansion enclosure and the access control peripheral power supply. An access control computer with an embedded switch, said switch with 801.1af and 801.11at capabilities provides the only means of communications between the physical access control server and the access control field devices. 
U.S. Publication No. 2014/0217754 A1 of Taylor et al, discloses a device for restricting movement of a door includes a door member, a floor member, and a connecting member. The door member is fixedly mounted to a door and includes a first opening having a first predetermined shape. The floor member is fixedly mounted to a floor and includes a second opening having a second predetermined shape. The connecting member includes a first leg and a second leg. The first leg extends in a first 
U.S. Publication No. 2016/0215538 A1 of Pistone, discloses a door and gate stop capable of stopping a door on a step-up threshold when, in a closed door position, the ground level clearance for the door is substantially nil and in an open door position, the ground level clearance exceeds at least three inches. The door stop is attached at a location on the door that is determined by the length of a stem member being able to effectively stop the door. The door stop stem member is pivotally connected to a base platform. The stem member is at least five inches or longer in length (typically 12 inches). A catch holds the door stem vertical to a door in a stowaway position when the door stop is not in use.
U.S. Publication No. 2018/0148960 A1 of Finley et al, discloses a removable, remotely-controlled door locking apparatus is provided, which includes a rear plate for attachment against a surface of a door, a cover for enclosing components on the rear plate, and a telescoping arm assembly connected to the rear plate and extendible so that the other end attaches to a door knob. A DC-powered linear actuator connected to the rear plate and at least one electronics module configured to communicate wirelessly is within the cover. A foot of the actuator is configured to be extended in a lock state against a floor surface to secure the door or retracted in an unlock state, based on a wireless signal received from a remote smart device to control the actuator.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						March 03, 2022           Primary Examiner, Art Unit 2685